Citation Nr: 0017117	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for muscle spasm in the 
chest wall area, claimed as a heart disorder, secondary to 
the veteran's service-connected back disorder. 

2.  Entitlement to an initial rating in excess of 30 percent 
for major depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had National Guard duty from February 1978 to 
November 1995.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has a chest or heart disorder.

2.  Manifestations of the veteran's service-connected major 
depression include sleep impairment, irritability, impaired 
concentration, decreased energy and interest, recurrent 
crying episodes, depressed mood, and constricted affect.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for muscle 
spasm in the chest wall area, claimed as a heart disorder, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an initial rating in excess of 30 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Chest/Heart Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is due to a service-
connected disorder; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

For the reasons discussed below, the Board finds that the 
veteran's claim for entitlement to service connection for 
muscle spasm in the chest wall area, claimed as a heart 
disorder, secondary to his service-connected back disorder is 
not well grounded.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran has 
the burden to bring evidence to render plausible the 
existence of the disability for which he is claiming service 
connection in order to establish a well-grounded claim.  
Until he does, the VA does not have the duty to assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  

Service medical records reveal complaints of chest pain in 
1994 and 1995.  A chest x-ray dated in February 1994, 
indicated no evidence of significant bone or joint 
abnormality.  In April 1994, a thallium scan was negative, 
with no definite scientigraphic evidence of ischemia or 
infarction of the left myocardium.  The diagnoses at that 
time included intermittent atypical anterior chest pain, 
non-cardiac.  In September and October 1994, it was noted 
that the veteran had nitroglycerin responsive esophageal 
spasm and pains, that were due to non-steroidal anti-
inflammatory drugs.  In May 1995, the veteran was admitted to 
the hospital due to chest pains.  A chest x-ray and thallium 
scan were negative, as was a electrocardiogram stress test.  
An esophogram and upper gastrointestinal series was normal.  
An echocardiogram revealed left atrial enlargement and a 
well-preserved ejection fraction.  The diagnosis was atypical 
chest pain.  From June to November 1995, the veteran 
complained of chest pains.  The diagnoses were 
musculoskeletal pain, specifically chronic back pain with 
acute exacerbations of post-thoracic spasm.  

Subsequent to service discharge, the veteran complained of 
chest pain in April 1996.  An echocardiogram revealed normal 
sinus rhythm with occasional premature atrial complexes, 
otherwise a normal study.  A chest x-ray was negative.  The 
diagnosis was chest wall spasm.  An echocardiogram conducted 
in July 1997 was borderline, with findings of normal sinus 
rhythm and left atrial enlargement.  In September 1997, the 
veteran complained of midsternal chest pain.  The diagnosis 
was chronic back pain.  The veteran complained of spasm 
around his heart in April 1999.  An upper gastrointestinal 
series and chest x-ray were normal.  The diagnosis was 
atypical chest pain, secondary to back spasm.  An 
echocardiogram in April 1999 noted sinus bradycardia; 
however, an echocardiogram conducted in May 1999 was normal.  

A VA examination conducted in October 1999, concluded that 
the chest pains the veteran experienced did not represent 
classical angina pectoris.  The pains were not related to 
exertion and occurred mainly at rest.  The examiner concluded 
that it was unlikely that the veteran experienced referred 
pain from the back injury.  An echocardiogram was normal and 
the thallium stress test showed very minimal redistribution 
in the inferior wall.  The diagnosis was atypical chest 
pains, "not related to service-connected disorders such as 
depression or spinal disc disease."

The evidence of record documents complaints of chest pain 
during the veteran's service and subsequent thereto, with no 
findings of a cardiac or chest disorder.  The current 
diagnoses continue to simply be "atypical chest pains."  In 
this regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Accordingly, service connection for 
muscle spasm in the chest wall area, claimed as a heart 
disorder, secondary to the veteran's service-connected back 
disorder is not warranted.


B.  Major Depression

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to an initial rating in excess 
of 30 percent for major depression is well grounded within 
the meaning of the statute and judicial construction.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. 
§ 5107(a).  The VA therefore has a duty to assist the veteran 
in the development of facts pertinent to his claim.  In this 
regard, the veteran's service medical records, post-service 
private clinical data, and VA medical records have been 
included in his file.  Upon review of the entire record, the 
Board concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in 38 C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected psychiatric 
disorders were changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 
(Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  

The veteran's service-connected anxiety disorder with post-
traumatic stress disorder is currently rated as 30 percent 
disabling.  Under the old criteria, a 30 percent rating was 
warranted for definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people, and psychoneurotic symptoms that resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  
In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1) (West 
1991).  In precedent opinion, dated November 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  

The next higher or 50 percent disability rating was warranted 
under the old criteria where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  
70 percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  Id.  A 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  Id.; see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434 (1999).  The next higher or 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  The revised criteria for a 70 percent 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Service medical records reveal the veteran injured his back 
in 1993.  As a result of this injury, the veteran was 
precluded from engaging in the outdoor activities he enjoyed, 
and experienced sleep impairment.  Concentration was impaired 
and his energy and interest decreased.  He experienced 
recurrent crying episodes.  A clinical report in October 1994 
reported the veteran's mood was depressed and his affect was 
constricted, with frequent tears, but he was reactive and 
congruent to thought content.  His thought form was normal, 
as he was goal directed without loose associations or flight 
of ideas.  Circumstantiality was noted.  Thought content was 
devoid of delusions, illusions, hallucinations, or suicidal 
or homicidal ideation.  Cognition was intact and insight and 
judgment were adequate.  The diagnosis was mild major 
depression, single episode, in partial remission.  A Physical 
Evaluation Board dated in April 1995 found that the veteran's 
major depression was unfitting with a causal relation to his 
loss of work, self-esteem, and back problem.

A post service military medical record dated in February 
1996, reported that the veteran had run out of medication 
that resulted in increasing dysphoria, anhedonia, and 
insomnia.  Passive hopelessness and occasional suicidal 
thoughts were reported.  The veteran was alert and oriented, 
and his mood was dysphoric.  He reported no delusions, 
hallucinations, or other signs of a thought disorder.  He 
denied suicidal or homicidal ideation, intent, or plan.  The 
diagnosis was major depression.

A VA examination dated in April 1996, reported complaints of 
the inability to concentrate for any prolonged period, 
impaired sleep, sadness, and irritability.  The veteran was 
oriented, and his responses to questions were slow but 
appropriate.  No abnormal kinetics were noted and eye contact 
was good.  His mood was depressed and his affect was 
constricted, with frequent tears, but reactive and congruent 
with thought content.  His thought form was normal, as he was 
goal directed without loose associations or flight of ideas.  
Thought content was devoid of delusions, illusions, 
hallucinations, or suicidal or homicidal ideation.  Cognition 
was intact and insight and judgment were adequate.  The 
global assessment functioning score assigned was 60.  This 
score contemplates moderate symptoms such as flat affect and 
circumstantial speech, or occasional panic attacks or 
moderate difficulty in social or occupational functioning to 
include few friends and conflicts with peers or coworkers.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994).  The diagnosis was major depressive disorder, 
single episode, partial remission.  The examiner stated that 
the veteran's inability to engage in gainful employment was 
not a result of psychological impairment.  The examiner 
opined that the veteran was "psychologically impaired 
somewhat, but not of such magnitude as to preclude 
effectiveness."

VA outpatient treatment records dated in 1996 and 1997, 
report continued findings of major depression.  In December 
1996, the examiner reported complaints of a fitful sleep 
pattern, diminished interest and motivation, fatigue, and 
impaired concentration.  The examiner opined that the 
veteran's clinical depression resulted in "considerable" 
impairment of social and industrial adaptability.

A statement from the veteran's spouse received in 1997, 
reported that since the veteran's injury to his back, he 
experienced memory loss irritability, sleep impairment, 
anxiety, the inability to concentrate, and anger.  VA 
outpatient treatment records dated in 1998 and 1999, report 
diagnoses of dysthymic disorder, with global assessment 
functioning scores of 55.  This score also contemplates 
moderate symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).  

A VA examination conducted in October 1999, reported that the 
veteran was alert, rational, and without any problems in 
communication.  He did not show any circumstantiality or 
looseness of association or bizarre thinking.  There were no 
psychotic symptoms such as hallucinations or delusions.  The 
veteran complained of sleep impairment due to pain and 
"thinking about things which are of a depressive nature."  
He did not complain of depression.  He felt misunderstood and 
pressured to do more than he felt he could do.  The veteran 
did not have low self-esteem.  He had a loss of interest of 
doing things he used to do, not due to depression, but due to 
the inability to do them.  He did not complain of anxiety but 
spoke of "tension building up."  The veteran reported anger 
and irritability, as well as occasional crying spells.  The 
veteran reported suicidal thoughts and one attempt.  It was 
noted that the veteran lived with his wife and two children.  
He reported few social interactions with people.  The global 
assessment functioning score assigned was 62.  This score 
contemplates some mild symptoms such as depressed mood and 
mild insomnia, or some difficulty in social or occupational 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The 
examiner commented that the global assessment functioning 
score was assigned "based on mild symptoms and some 
difficulty in social relationships that are related to 
depression, but his impaired function relates primarily to 
chronic pain."  The diagnosis was major depressive disorder, 
single episode.   

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected major depression do not 
warrant a disability rating in excess of 30 percent under the 
provisions of the former or revised regulations for 
psychiatric disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(1999).  Manifestations of the veteran's service-connected 
psychiatric disorder have not produced occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, or 
impaired judgment and abstract thinking.  Moreover, the 
ability to establish or maintain effective or favorable 
relationships with people due to the veteran's 
service-connected psychiatric disorder has not been 
considerably impaired, nor has the reliability, flexibility, 
and efficiency levels been reduced as to result in 
considerable industrial impairment.  Although a VA examiner 
in 1996, found the veteran's psychiatric disorder produced 
considerable social and industrial impairment, the examiner's 
classification of the psychiatric disability as 
"considerable" is not determinative of the degree of 
disability.  38 C.F.R. § 4.130.  Examinations of record have 
reported that the veteran was fully oriented and alert, and 
his memory was good for immediate, short term, and recent and 
remote recall.  His thought processes were logical and 
coherent, and thought content was goal directed.  No 
perceptual abnormalities were elicited.  The global 
assessment functioning scores from 1996 to 1999 correspond to 
symptoms that produce moderate impairment, with the most 
recent examination reporting mild impairment.  As noted 
above, the 30 percent evaluation under the old criteria 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93 (Nov. 9, 1993).  As such, the Board finds that 
the current 30 percent disability evaluation is proper and a 
disability rating in excess thereof is not warranted.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for major 
depression, effective July 2, 1995.  Subsequent to this 
decision, the RO granted a 30 percent disability rating, 
effective as of July 2, 1995.  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 30 percent for the disability at issue at 
any time subsequent to July 2, 1995.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).  


ORDER

The claim of entitlement to service connection for muscle 
spasm in the chest wall area, claimed as a heart disorder, is 
denied.  The claim of an initial rating in excess of 30 
percent for major depression is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

